---------------------------------------------------------------------------------------------------------
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN
                                         MILWAUKEE DIVISION

IN RE:                                                 )
                                                      )
Cheryl Denise Carter                                  )     CASE NO. 18-26778-kmp
                                                      )     CHAPTER 13
                                                      )
         DEBTOR                                       )

                AGREED ORDER CONDITIONING THE AUTOMATIC STAY

         In said District, 21st of October, 2019, upon the Motion of US Bank Trust N.A., as
Trustee of the Igloo Series III Trust, its successors, servicing agents, and/or assigns
(“Creditor”) to Modify the Automatic Stay, due notice having been served upon all parties in
interest; the movant and the debtor(s) in agreement with the below terms and the Court having
jurisdiction and being fully advised in the premises;


         IT IS HEREBY ORDERED that the Automatic Stay shall remain in effect conditioned
upon the following:


    1. That in the event that debtor becomes delinquent in their post-petition mortgage
payments during the six month period beginning with the November 01, 2019 payment,
delinquent being defined as having not been received by movant before the sixteenth (16th) day
after which such payment is due, Creditor may file and serve on the court, debtor, their counsel,
and the Trustee an Affidavit of Default and a proposed Order Modifying the Automatic Stay for
the court’s signature. Upon entry of such Order, the Automatic Stay in this case shall be




                 Case 18-26778-kmp             Doc 44       Filed 10/21/19          Page 1 of 2
modified for Creditor to proceed against debtor with foreclosure of the subject property, pursuant
to Wisconsin law, without further order of the Court or proceeding being necessary, and
thereafter commence any action necessary to obtain possession of the premises known as 6083 N
36th Street, Milwaukee WI 53209. Monthly payments are to be sent to creditor’s Payment
Processing Center at BSI Financial Services, 314 S. Franklin St. PO Box 517, Titusville, PA
16354.

   2. At the termination of the six-month period, Creditor may renew its Motion by letter
notice to the Court, Debtor, and Debtor’s attorney, should payments not be received by
movant before the sixteenth (16th) day after which such payment is due.


   3. Regular on-going installment payments will commence November 01, 2019 in the
amount of $794.50.


   4. In order to cure the remaining post petition arrearage alleged in the Motion, Creditor is
granted leave to file a supplemental Proof of Claim in the amount of $8,794.12 consisting of 10
payments from 12/01/18 to 9/1/19 in the amount of $794.50 each, attorney’s fees of $850.00,
costs of $181.00. The debtors further agree to modify the plan, if necessary, to accommodate
payment of the supplemental claim. The Debtor will file amended plan within 30 days of filing
Supplemental Proof of Claim.



/s/Kathryn K. Mackenzie                                   /s/Michael Dimand_______
Kathryn K. Mackenzie                                      Michael Dimand
Attorney for Debtor                                       Attorney for Creditor

                                       ###




              Case 18-26778-kmp         Doc 44    Filed 10/21/19      Page 2 of 2
